Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 1 of 32   PageID #: 487



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI`I
   ___________________________________
                                       )
   PATRICK JEANNITON,                  )
                                       )
                  Plaintiff,           )
                                       )
        v.                             ) Civ. No. 20-00369 ACK-WRP
                                       )
   THE CITY AND COUNTY OF HONOLULU,    )
   MARK FIESTA, Honolulu Police        )
   Officer                             )
                                       )
                                       )
                  Defendants.          )
   ___________________________________)

   ORDER GRANTING DEFENDANTS’ MOTION TO STRIKE FOURTEENTH AMENDMENT
    CLAIM, GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION
   TO STRIKE NEW ALLEGATIONS AND REQUEST FOR INJUNCTIVE RELIEF, AND
      GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                     PARTIAL DISMISSAL (ECF No. 49)

              Plaintiff Patrick Jeanniton was placed in a chokehold

   after Defendant Honolulu Police Officer Mark Fiesta (“Officer

   Fiesta”) responded to a call reporting a domestic dispute at

   Jeanniton’s residence.     After speaking with Jeanniton through

   the screen door, Officer Fiesta entered Jeanniton’s residence

   without a warrant, placed Jeanniton in a chokehold, and arrested

   Jeanniton.   Jeanniton alleges violations of his rights under the

   United States Constitution and the Hawaii Constitution, and

   asserts claims for intentional infliction of emotional distress,

   assault, and battery.

              There are three motions currently before the Court.

   The City and County of Honolulu and Officer Fiesta (together,


                                     - 1 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 2 of 32     PageID #: 488



   “Defendants”) filed a Motion for Partial Dismissal of Third

   Amended Complaint, Motion to Strike Fourteenth Amendment Claim,

   Motion to Strike New Allegations, and Motion for Enlargement of

   Time to Answer the Third Amended Complaint, ECF No. 49.             The

   Court previously issued an order on June 28, 2021 granting the

   Motion for Enlargement of Time.

              For the reasons discussed below, the Court GRANTS

   Defendants’ Motion to Strike Fourteenth Amendment Claim, GRANTS

   IN PART AND DENIES IN PART Defendants’ Motion to Strike New

   Allegations, and GRANTS IN PART and DENIES IN PART Defendants’

   Motion for Partial Dismissal.



                                   BACKGROUND

              The following facts are principally drawn from the

   Third Amended Complaint.       3d Am. Compl. (“TAC”), ECF No. 48. 1/

   I.   Factual Background

              On January 28, 2019, Jeanniton and his girlfriend had

   a verbal argument in their apartment.         TAC ¶¶ 8,9.     The argument

   escalated, and a neighbor called the police.           Id. ¶ 9.   When

   Officer Fiesta and another officer responded to the call, they

   approached Jeanniton’s apartment and demanded that he open the



         1/ Jeanniton refers to the Third Amended Complaint as a “Second Amended
   Complaint.” Because Jeanniton had already filed a Second Amended Complaint,
   ECF No. 44, the Court refers to ECF No. 48 (the operative complaint) as the
   Third Amended Complaint.


                                      - 2 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 3 of 32   PageID #: 489



   door.   Id. ¶ 10.   In response, Jeanniton yelled through the door

   that he would not open it, that there was nothing to see, and

   that the officers should leave.       Id. ¶ 11.   The officers

   continued knocking and yelling to open the door.          Id. ¶ 12.

              Jeanniton eventually opened the front door, but left

   the screen door closed.     He told the officers that he did not

   call them, that no one needed them, and that they should go

   home.   Id.   During this interaction, Jeanniton’s girlfriend

   stood on the stairs behind him, visible to the officers.           Id.

              When Jeanniton attempted to close the front door,

   Officer Fiesta opened the screen door and shoved his foot

   forward to prevent Jeanniton from closing the door.          Id. ¶ 13.

   Officer Fiesta then physically forced his way into the

   apartment, punching and grabbing Jeanniton.        Id.    During this

   altercation, Officer Fiesta put Jeanniton into a chokehold,

   which rendered him unconscious.       Id.   Disoriented, Jeanniton

   woke up on the floor in a pool of his blood.        Id.    Jeanniton

   suffered injuries to his eyes, nose, and tongue from his

   altercation with Officer Fiesta, as well as injuries to his

   wrists from the handcuffs Officer Fiesta employed.          Id. ¶¶ 13,

   14.   Jeanniton’s girlfriend showed the officers that she did not

   have any injuries and said that they were only arguing.           Id. ¶

   15.




                                     - 3 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 4 of 32    PageID #: 490



               The officers debated what to charge Jeanniton with

   after he had been handcuffed in his living room.         Id. ¶ 17.

   Jeanniton was ultimately charged with harassing Officer Fiesta,

   which was dismissed in court.      Id.

   II.   Procedural Posture

               Jeanniton filed this lawsuit in state court on July

   16, 2020.    See ECF No. 62 at 1.     Jeanniton amended his complaint

   soon thereafter.    See ECF No. 1-2.      Defendants then removed the

   case to federal court.     See ECF No. 1.     Jeanniton alleged that

   Officer Fiesta entered his residence without justification,

   assaulted him, and falsely arrested and falsely imprisoned him

   using excessive force.     See ECF No. 1-2 ¶¶ 8-17, 44.       On March

   16, 2021, Jeanniton sought leave to file a proposed second

   amended complaint.     See ECF No. 25-1 at 16-19.      Magistrate Judge

   Porter granted Jeanniton’s request for leave to assert claims

   against Officer Fiesta in his individual capacity for violations

   of the First and Fourth Amendments under 42 U.S.C. § 1983.              See

   ECF No. 39 at 18-19.     However, Magistrate Judge Porter denied

   Plaintiff’s request for leave to assert:        (1) a Section 1983

   claim against Officer Fiesta in his individual capacity for

   violations of the Fourteenth Amendment, (2) a Section 1983 claim

   against the City and County of Honolulu, and (3) a Section 1983

   claim against Officer Fiesta in his official capacity.            Id.




                                     - 4 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 5 of 32     PageID #: 491



               Jeanniton then filed a Second Amended Complaint.            ECF

   No. 44.    Neither party appealed Magistrate Judge Porter’s order.

   Shortly thereafter, the parties met and conferred and Jeanniton

   agreed to dismiss any Section 1983 claims against the City, the

   Section 1983 claims against Defendants for violations of the

   Fifth, Sixth, Eighth, Ninth, Twelfth, and Thirteenth Amendments

   to the United States Constitution, all claims against Officer

   Fiesta in his official capacity, all claims for injunctive

   relief against Defendants, and all claims for punitive damages

   against the City. 2/    See ECF No. 45.     The parties then submitted

   a stipulation seeking partial dismissal of certain claims

   against Defendants under Rule 41(a)(1)(A)(ii).           Id.   Magistrate

   Judge Porter construed the parties’ stipulation as written

   consent to file an amended complaint under Rule 15(a)(2).             Id.

   Magistrate Judge Porter warned Jeanniton that the amended

   complaint must “conform[] to the parties’ stipulation.”             Id.

               Jeanniton filed a Third Amended Complaint, ECF No. 48.

   Defendants filed the present Motions, ECF No. 49, and Jeanniton




         2/ The Court notes that while Jeanniton in his Third Amended Complaint
   requests both punitive and exemplary damages, they are one and the same. See
   Durham v. Cty. of Maui, 692 F. Supp. 2d 1256, 1261 (D. Haw. 2010) (“Punitive
   or exemplary damages are generally defined as those damages assessed in
   addition to compensatory damages for the purpose of punishing the defendant
   for aggravated or outrageous misconduct and to deter the defendant and others
   from similar conduct in the future.”) (citation omitted).


                                       - 5 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 6 of 32     PageID #: 492



   filed his Opposition, ECF No. 59.        Defendants filed a Reply, ECF

   No. 60. 3/   A hearing on the Motions was held on July 29, 2021.



                                    STANDARDS

   I.   Rule 12(f)

                Rule 12(f) provides that the “court may strike from a

   pleading an insufficient defense or any redundant, immaterial,

   or scandalous matter.”      Fed. R. Civ. P. 12(f).       Immaterial

   matter is “that which has no essential or important relationship

   to the claim for relief or the defenses being pleaded . . . .

   ‘Impertinent’ matter consists of statements that do not pertain,

   and are not necessary, to the issues in question.”            Fantasy Inc.

   v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993) (citations

   omitted), rev’d on other grounds by Fogerty v. Fantasy, Inc.,

   510 U.S. 517, 114 S. Ct. 1023, 127 L. Ed. 2d 455 (1994).

                The function of a Rule 12(f) motion is to avoid

   spending time and money litigating spurious issues by dispensing

   with those issues before trial.        Sidney-Vinstein v. A.H. Robbins

   Co., 697 F.2d 880, 885 (9th Cir. 1983).          Grounds for a motion to

   strike must be readily apparent from the face of the pleadings


        3/  Defendants’ Reply contains an Attendant Motion to Strike Jeanniton’s
   Opposition. Defendants argue that the Opposition does not include a
   certification that it contains no more than 6,250 words despite it exceeding
   twenty-five pages in length in violation of Local Rules 7.4(a), (b), and (e).
   Although Jeanniton’s Opposition does exceed the Court’s page limits, the
   Court will allow the over-sized brief. In the future, the parties are
   admonished to follow all rules of this Court or face appropriate sanctions.


                                      - 6 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 7 of 32   PageID #: 493



   or from materials judicially noticed.       Wailua Assocs. v. Aetna

   Cas. & Sur. Co., 183 F.R.D. 550, 554 (D. Haw. 1998).          A matter

   will not be stricken from a pleading unless it is clear that it

   can have no possible bearing on the subject matter of the

   litigation.    Id.    Ultimately, whether to grant a motion to

   strike lies within the sound discretion of the district court.

   Fantasy, 984 F.2d at 1528.

   II.   Rule 12(b)(6)

               Rule 12(b)(6) authorizes the court to dismiss a

   complaint that fails “to state a claim upon which relief can be

   granted.”    Rule 12(b)(6) is read in conjunction with Rule 8(a),

   which requires only “a short and plain statement of the claim

   showing that the pleader is entitled to relief.”         Fed. R. Civ.

   P. 8(a)(2).    The court may dismiss a complaint either because it

   lacks a cognizable legal theory or because it lacks sufficient

   factual allegations to support a cognizable legal theory.

   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

   1988).

               In resolving a Rule 12(b)(6) motion, the court must

   accept all well-pleaded factual allegations as true and construe

   them in the light most favorable to the plaintiff.         Sateriale v.

   R.J. Reynolds Tobacco Co., 697 F.3d 777, 783 (9th Cir. 2012).

   The complaint “must contain sufficient factual matter, accepted

   as true, to ‘state a claim to relief that is plausible on its


                                     - 7 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 8 of 32     PageID #: 494



   face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

   173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly,

   550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).

   Mere conclusory statements in a complaint or “formulaic

   recitation[s] of the elements of a cause of action” are not

   sufficient.    Twombly, 550 U.S. at 555, 127 S. Ct. 1955, 167 L.

   Ed. 2d 929.    Thus, the court discounts conclusory statements,

   which are not entitled to a presumption of truth, before

   determining whether a claim is plausible.          Iqbal, 556 U.S. at

   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868.

               “Dismissal with prejudice and without leave to amend

   is not appropriate unless it is clear . . . that the complaint

   could not be saved by amendment.”         Harris v. Cty. of Orange, 682

   F.3d 1126, 1131 (9th Cir. 2012) (quoting Eminence Capital, LLC

   v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)).



                                    DISCUSSION

               As discussed above, the Court must decide whether to

   (1) strike Jeanniton’s Fourteenth Amendment claim, (2) strike

   the new allegations and request for injunctive relief, and (3)

   partially dismiss the Third Amended Complaint. 4/


         4/ The Motion does not seek dismissal of the respondeat superior claim
   against the City, or the state law claims against Officer Fiesta for assault,
   battery, and intentional infliction of emotional distress, nor the Fourth
   Amendment claims of excessive force, unlawful arrest, and malicious
   (Continued . . .)


                                       - 8 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 9 of 32     PageID #: 495



              First, the Court strikes the Fourteenth Amendment

   claim because Jeanniton was not granted leave to assert that

   claim.   It then declines to strike new factual pleadings for

   which Jeanniton was likewise not granted leave to amend, and

   also strikes Jeanniton’s requested injunctive relief given the

   parties’ prior stipulation.       The Court goes on to address

   Defendants’ motion for partial dismissal.          In that regard, the

   Court dismisses the claims brought under the Hawaii Constitution

   and the request for declaratory judgment.          Finally, the Court

   turns to the Section 1983 First and Fourth Amendment claims,

   which it finds are sufficiently pleaded to survive Defendants’

   motion to dismiss.     At this stage, Defendants are not entitled

   to a favorable ruling on qualified immunity. 5/

   I.   Motion to Strike Fourteenth Amendment Claim

              Defendants first request that the Court strike

   portions of Jeanniton’s Third Amended Complaint in which

   Jeanniton has asserted a Fourteenth Amendment claim, given that




   prosecution. At the hearing, Jeanniton’s counsel stated that Jeanniton is
   asserting a false imprisonment claim. This claim was asserted in Jeanniton’s
   First Amended and Second Amended Complaints and thus did not require
   Magistrate Judge Porter’s permission to be included in the Third Amended
   Complaint, and was not addressed by Magistrate Judge Porter in his order.
         5/ Defendants also seek clarification that they may answer what remains
   of the Third Amended Complaint within fourteen days after the Court enters
   its Order on the Motions. The Court does not further address this matter
   because the Court issued an order on June 28, 2021 informing the Parties that
   it granted the Motion for Enlargement of Time. The Court reiterates that
   Defendants are required to serve their answer within fourteen days of the
   Court’s Order on this Motion.


                                      - 9 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 10 of 32   PageID #:
                                    496


 Jeanniton was previously denied leave to assert such a claim.

 Mot. at 9-10.

             The Court agrees.     Although not listed as a separate

 claim, Jeanniton alleges that Officer Fiesta’s conduct violated

 his “[f]irst Amendment Rights to Free Speech and Fourth and

 Fourteenth Amendment right to be free from illegal searches and

 seizures.”    TAC ¶ 25.

             Pursuant to Rule 12(f), a court may strike claims from

 a pleading for failure to comply with a court order.          See

 Siskiyou Reg’l Educ. Project v. U.S. Forest Serv., No. CIV. 03-

 3013-CO, 2005 WL 2675189, at *2 (D. Or. Oct. 19, 2005) (striking

 claims because they were in contravention of the court’s

 previous order limiting such claims), aff’d, 565 F.3d 545 (9th

 Cir. 2009); Provencio v. Vazquez, No. 1:07-CV00069-AWIBAK, 2010

 WL 653881, at *2 (E.D. Cal. Feb. 19, 2010) (striking provisions

 of amended complaint that “violate[d] the court’s order” which

 limited any amendment to new theories about a specific

 defendant); Cork v. CC-Palo Alto, Inc., No. 5:14-cv-00750-EJD,

 2021 WL 1561644, at *3 (N.D. Cal. Apr. 21, 2021) (noting that

 the court granted a motion to strike claims the court previously

 dismissed without leave to amend).

             Magistrate Judge Porter previously denied Jeanniton

 leave to assert any Fourteenth Amendment claim.         ECF No. 39 at

 14-15 (“Plaintiff’s request for leave to add a due process claim


                                   - 10 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 11 of 32     PageID #:
                                    497


 under the Fourteenth Amendment against Defendant Fiesta in his

 individual capacity is denied.”). 6/        Accordingly, to the extent

 that Jeanniton now asserts a claim under the Fourteenth

 Amendment in his Third Amended Complaint, that claim is

 STRICKEN.

 II.   Motion to Strike New Allegations and Injunctive Relief

             Defendants further ask the Court to strike the new

 allegations in the Third Amended Complaint, as well as

 Jeanniton’s request for injunctive relief. 7/

          a. New Allegations

             Defendants move to strike on the grounds that portions

 of the Third Amended Complaint do not comply with Magistrate

 Judge Porter’s April 20, 2021 order.         Defendants argue that

 Jeanniton was not given leave to amend his complaint to include

 new allegations, nor did the parties stipulate to such.              Mot. at

 21-23.

             When the language of an order clearly states that a

 plaintiff may only amend to address certain deficiencies


       6/ Moreover, the Court notes that Jeanniton’s claim is already covered
 by the Fourth Amendment and therefore the duplicative due process claim is
 inappropriate. See Cty. of Sacramento v. Lewis, 523 U.S. 833, 833, 118 S.
 Ct. 1708, 1710, 140 L. Ed. 2d 1043 (1998) (observing that “if a
 constitutional claim is covered by a specific constitutional provision, such
 as the Fourth or Eighth Amendment, the claim must be analyzed under the
 standard appropriate to that specific provision, not under the rubric of
 substantive due process.”).
       7/ Defendants’ motion is titled “Motion to Strike New Allegations.”
 But because Defendants’ Motion to Strike New Allegations encompasses the
 request to also strike the injunctive relief, Mot. at 21, the Court addresses
 the issues together.


                                    - 11 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 12 of 32   PageID #:
                                    498


 identified in the order, courts have held that a plaintiff is

 barred from adding new claims or parties.         See Jameson Beach

 Property Owners Ass’n v. U.S., No. 2:13-cv-01025-MCE-AC, 2014 WL

 4925253, at *4 (E.D. Cal. Sept. 29, 2014) (collecting cases).

             Here, Magistrate Judge Porter granted in part and

 denied in part Jeanniton’s motion for leave to amend his

 complaint.    Specifically, Jeanniton was granted leave to amend

 only to assert a Section 1983 claim against Officer Fiesta in

 his individual capacity for violations of the First and Fourth

 Amendment.    ECF No. 39 at 18-19.     But in his subsequent Third

 Amended Complaint, Jeanniton included additional factual detail

 about the underlying incident.       See, e.g., TAC ¶ 3 (adding that

 a chokehold is an inherently dangerous maneuver which has caused

 death); id. ¶ 9 (adding that neighbor called about “verbal

 discussion” rather than “noise”); id. ¶ 12 (clarifying that

 Jeanniton “indicated” rather than “pointed,” and adding that

 Fiesta was able to see Jeanniton’s girlfriend); id. ¶ 13 (adding

 that Jeanniton woke up “very disoriented due to lack of oxygen

 to the brain”); id. ¶ 16 (adding that Jeanniton did not give

 officers permission to invade his privacy); id. ¶ 17 (adding

 that officers were aware that they did not have probable cause);

 id. ¶ 19-20 (adding that Officer Fiesta used force excessively,

 out of anger, and in violation of HRS § 703-307).




                                   - 12 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 13 of 32    PageID #:
                                    499


             Jeanniton’s additional allegations are permissible.

 They merely expand on the facts of the underlying incident, as

 opposed to adding new claims or parties.        Moreover, while the

 Third Amended Complaint does include additional facts to the

 claims against Defendants, the facts stated in Jeanniton’s

 Second and Third Amended Complaints are substantially the same.

 See supra.    Any additional factual assertions only flesh out

 existing claims.     See Baranyi v. Univ. of Hawaii, Civ. No. 13-

 00667 SOM/KSC, 2014 WL 4457195, at *3 (D. Haw. Sept. 9, 2014);

 see also Carbajal v. Dorn, No. CV-09-283-PHX-DGC, 2010 WL

 487433, at *2 (D. Ariz. Feb. 4, 2010) (granting motion to strike

 where amended complaint “greatly exceeds the limited amendment

 permitted by the Court’s order”) (emphasis added).          The Court

 does not consider such additional factual detail to violate the

 previous order, and Defendants have not demonstrated any

 prejudice resulting from the additional detail.

             Because a motion to strike is a “severe measure” that

 should be viewed “in the light most favorable to the

 plaintiffs,” this Court declines to strike the additional

 factual allegations made in the Third Amended Complaint.             See

 Baranyi at *3 (D. Haw. Sept. 9, 2014).        Insofar as the Motions

 ask the Court to strike additional factual material, they are

 DENIED.




                                   - 13 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 14 of 32   PageID #:
                                    500


          b. Request for Injunctive Relief

             Defendants also move to strike Jeanniton’s request for

 injunctive relief in the Third Amended Complaint.          In doing so,

 Defendants argue that Jeanniton stipulated to dismiss any

 request for injunctive relief, and that the Court indicated that

 Jeanniton was to file an amended complaint that conformed to the

 parties’ stipulation.      Mot. at 21-22.

             Defendants are correct that the parties submitted a

 stipulation to dismiss certain claims as well as any request for

 punitive damages or injunctive relief.        Mot. at 6.    When

 Magistrate Judge Porter construed the parties’ stipulation as

 written consent to file an amended complaint, he explicitly

 instructed Plaintiff to file an amended complaint “that conforms

 to the parties’ stipulation.”       ECF No. 45 (“Specifically, the

 Third Amended Complaint shall remove the following claims [:] .

 . . all claims for injunctive relief against Defendants . . .”).

             As discussed supra, a court may strike claims from a

 pleading for failure to comply with the court’s orders.

 Accordingly, insofar as the Motions seek to have the request for

 injunctive relief stricken, the Court GRANTS the Motions.

 III. Motion for Partial Dismissal of Third Amended Complaint

             The Court now turns to Defendants’ Motion for Partial

 Dismissal.    Defendants request dismissal with prejudice of:          (1)

 Jeanniton’s claim under the Hawaii State Constitution, (2)


                                   - 14 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 15 of 32   PageID #:
                                    501


 Jeanniton’s request for a declaratory judgment, (3) the First

 Amendment claim against Officer Fiesta, and (4) the Fourth

 Amendment claim for warrantless entry against Officer Fiesta.

 For the reasons set forth below, the Court GRANTS the Motion

 with regard to the claims under the Hawaii Constitution and the

 declaratory judgment but DENIES the Motion with regard to the

 First Amendment claim and Fourth Amendment claim for warrantless

 entry against Officer Fiesta.

           a. Claims Under the Hawaii Constitution

             Counts I-IV of the Third Amended Complaint assert

 claims under the Hawaii State Constitution against Officer

 Fiesta.    See TAC ¶¶ 19-38.    Defendants argue that Jeanniton is

 unable to use violations of the Hawaii Constitution as an

 independent cause of action.       The Court agrees.

             Hawaii courts have declined to recognize a direct

 private cause of action for violations of rights guaranteed

 under the Hawaii Constitution.       Kaahu v. Randall, No. CV 14-

 00266HG-RLP, 2018 WL 472996, at *7 (D. Haw. Jan. 18, 2018);

 Davis v. Abercrombie, No. CIV. 11-00144 LEK-BMK, 2014 WL

 3809499, at *15 (D. Haw. July 31, 2014); Galario v. Adewundmi,

 Civ. No. 07–00159 DAE–KSC, 2009 WL 1227874, at *11 (D. Haw. May

 1, 2009) (granting summary judgment against a plaintiff because

 such a cause of action has not been recognized); Makanui v.

 Dep't of Educ., 721 P.2d 165, 170 n.2 (Haw. Ct. App. 1986).


                                   - 15 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 16 of 32     PageID #:
                                    502


 Hawaii does not have a statutory or judicially created

 equivalent to Section 1983, the federal statute that permits a

 private cause of action for violations of the United States

 Constitution.     Ilae v. Tenn, No. CIV. 12-00316 ACK-KSC, 2013 WL

 4499386, at *17 (D. Haw. Aug. 20, 2013).

             For those reasons, Jeanniton is unable to bring claims

 predicated on violations of the Hawaii Constitution.            Because

 the Court cannot conceive of—and Jeanniton has not explained—how

 any amendment to the Third Amended Complaint that would overcome

 the legal shortcomings described above, the Court GRANTS the

 Motion to Dismiss as to the four claims under the Hawaii

 Constitution WITH PREJUDICE. 8/

          b. Declaratory Judgment

             In the Third Amended Complaint, Jeanniton seeks a

 declaratory judgment “that the Plaintiff’s rights have been

 violated as alleged.”      TAC, Request for Relief. 9/      Defendants



       8/ In his Opposition, Jeanniton argues that this Court has “concurrent
 jurisdiction” over the claims under the Hawaii Constitution. Opp. at 8. But
 Jeanniton ignores the inherent issue with his claim-that there is no private
 right of action under the Hawaii Constitution.
       9/ The Third Amended Complaint requests “[a] declaratory judgment be
 issued that the Plaintiff’s rights have been violated as alleged.” TAC
 Request for Relief. For the first time in his Opposition, Jeanniton
 references a request for a declaratory judgment “banning the use of ‘Choke
 Holds’ on non-armed citizens in their homes, who are not fleeing felons and
 only suspected of possible misdemeanor offenses.” Opp. at 24. An opposition
 to a motion to dismiss is an improper vehicle to assert additional facts or
 claims not initially alleged, which Plaintiff may properly assert through an
 amended complaint. Nathanson v. Polycom, Inc., 87 F. Supp. 3d 966, 985 (N.D.
 Cal. 2015) (declining to address allegations raised in plaintiff's opposition
 brief but not his complaint). The Court therefore declines to address
 (Continued . . .)


                                    - 16 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 17 of 32     PageID #:
                                    503


 argue that such a request must be dismissed with prejudice

 because it is duplicative of the other relief sought by

 Jeanniton.    Mot. at 20-21.     The Court agrees.

             “A declaratory judgment, like other forms of equitable

 relief, should be granted only as a matter of judicial

 discretion, exercised in the public interest.”           Eccles v.

 Peoples Bank of Lakewood Vill., Cal., 333 U.S. 426, 431, 68 S.

 Ct. 641, 644, 92 L. Ed. 784 (1948); see also Leadsinger, Inc. v.

 BMG Music Publ’g, 512 F.3d 522, 533 (9th Cir. 2008).

 Declaratory relief should be denied “when it will neither serve

 a useful purpose in clarifying and settling the legal relations

 in issue nor terminate the proceedings and afford relief from

 the uncertainty and controversy faced by the parties.”             United

 States v. State of Wash., 759 F.2d 1353, 1357 (9th Cir. 1985)

 (en banc) (per curiam); see also L.A. Cty. Bar Ass’n v. Eu, 979

 F.2d 697, 703 (9th Cir. 1992).

             Declaratory relief is further limited if it is

 duplicative of other claims or if it seeks only to redress past

 harms.   A request for declaratory relief “is not cognizable as

 an independent cause of action under the Declaratory Judgment

 Act, 28 U.S.C. § 2201, where it is based on Defendant’s past

 wrongs and simply duplicates Plaintiff’s other causes of


 Jeanniton’s revised request for a declaratory judgment in his Opposition, and
 will instead evaluate the request for a declaratory judgment found in his
 Third Amended Complaint.


                                    - 17 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 18 of 32    PageID #:
                                    504


 action.”    Gray v. OneWest Bank, Fed. Sav. Bank, No. Civ. 13-

 00547 JMS-KSC, 2014 WL 3899548, at *12 (D. Haw. Aug. 11, 2014).

 The purpose of a declaratory judgment is to “set controversies

 at rest before they cause harm to the plaintiff, not to remedy

 harms that have already occurred.”         Ruiz v. Mortgage Elec.

 Registration Sys., Inc., No. CIV S-09-0780 FC DDAD, 2009 WL

 2390824, at *5 (E.D. Cal. Aug. 3, 2009) (dismissing claim for

 declaratory judgment when foreclosure had already occurred and

 the plaintiff was seeking “to redress past wrongs”).

             Jeanniton’s request for relief both duplicates his

 claim for damages and is based on Defendants’ alleged past

 actions.    See Salem v. Arakawa, No. 15-00384 LEK-KJM, 2016 WL

 7972144, at *8 (D. Haw. Dec. 20, 2016) (dismissing request for

 declaratory relief because “[p]laintiff’s allegations [] seek to

 remedy harms that have already occurred.”).         There is also no

 indication that Jeanniton will be subject to future

 unconstitutional interactions with Defendants.         See Guerra v.

 Sutton, 783 F.2d 1371, 1376 (9th Cir. 1986).

             Jeanniton’s request for a declaratory judgment fails

 under Hawaii law as well because Hawaii’s declaratory judgment

 statute is no broader than the Declaratory Judgment Act.             See

 Haw. Rev. Stat. § 632-1.      Under Hawaii law, courts must not

 exercise jurisdiction “over Hawaii state law declaratory

 judgment actions where the wrongful acts complained of have


                                   - 18 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 19 of 32   PageID #:
                                    505


 already been committed and are encompassed by other causes of

 action.”    Gray, 2014 WL 3899548, at *13 (citing Kaleikau v.

 Hall, 27 Haw. 420, 428 (1923)).       As stated above, the wrongful

 acts Jeanniton complains of in his Third Amended Complaint

 related to his request for declaratory judgment have already

 been committed and are encompassed by other causes of action.

             Accordingly, Jeanniton’s claim for declaratory

 judgment fails under both federal and state law.          Because the

 Court finds that further amendment would be futile, Jeanniton’s

 request for declaratory judgment is DISMISSED WITH PREJUDICE.

          c. First Amendment Claim

             Jeanniton pleads a First Amendment claim based on

 Officer Fiesta’s physical force as retaliation “for Plaintiff

 exercising his First Amendment right of Free speech to

 articulate his basic Constitutional Right of the established

 expectation of the Privacy in his home; and to be free from

 unlawful searches and seizures . . . after stating his

 opposition to the warrantless entry and search of his home.”

 TAC ¶ 26.    Defendants contend that (1) the Third Amended

 Complaint fails to state a First Amendment claim against Officer

 Fiesta, and (2) that Officer Fiesta is entitled to qualified

 immunity on the First Amendment claim.        The Court rejects both

 arguments and finds that Jeanniton has sufficiently alleged his




                                   - 19 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 20 of 32   PageID #:
                                    506


 First Amendment claim and that Officer Fiesta is not entitled to

 qualified immunity at this stage.

               i. Adequacy of Pleading

             Defendants first argue that Jeanniton’s Third Amended

 Complaint does not state a claim under the First Amendment.

             “To state a First Amendment retaliation claim, a

 plaintiff must plausibly allege ‘that (1) he was engaged in a

 constitutionally protected activity, (2) the defendant’s actions

 would chill a person of ordinary firmness from continuing to

 engage in the protected activity, and (3) the protected activity

 was a substantial or motivating factor in the defendant’s

 conduct.’”    Capp v. Cnty. of San Diego, 940 F.3d 1046, 1053 (9th

 Cir. 2019) (quoting O’Brien v. Welty, 818 F.3d 920, 932 (9th

 Cir. 2016)).    To prevail on such a claim, a plaintiff must

 establish that the defendant’s retaliatory animus was the “but-

 for” cause of the plaintiff’s injury, “meaning that the adverse

 action against the plaintiff would not have been taken absent

 the retaliatory motive.”      Nieves v. Bartlett, 139 S. Ct. 1715,

 1725, 204 L. Ed. 2d. 1, (2019).       The Court considers each

 element below.

                     1. Constitutionally Protected Activity

             Defendants appear to allege that Jeanniton’s words of

 protest were not protected speech because Officer Fiesta “was

 investigating domestic abuse, which he could not determine


                                   - 20 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 21 of 32   PageID #:
                                    507


 without entering the apartment.”       Mot. at 12.    It is well

 settled that the activity for which Jeanniton was allegedly

 retaliated against-voicing criticism of the officers’ conduct-is

 constitutionally protected.       See Hartman v. Moore, 547 U.S. 250,

 256, 126 S. Ct. 1695, 164 L. Ed. 2d 441 (2006) (“[T]he law is

 settled that as a general matter the First Amendment prohibits

 government officials from subjecting an individual to

 retaliatory actions . . . for speaking out.”); Ford v. City of

 Yakima, 706 F.3d 1188, 1192-93 (9th Cir. 2013) (per curiam)

 (“While an individual’s critical comments may be ‘provocative

 and challenging,’ they are ‘nevertheless protected against

 censorship or punishment, unless shown likely to produce a clear

 and present danger of a serious substantive evil that rises far

 above public inconvenience, annoyance, or unrest.’”) (quoting

 Terminiello v. City of Chicago, 337 U.S. 1, 4, 69 S. Ct. 894, 93

 L. Ed. 1131 (1949)), abrogated on other grounds by Nieves, 129

 S. Ct. 1715, 204 L. Ed. 2d (2019).         Police have been on notice

 at least since 1990 that it is unlawful to use their authority

 to retaliate against individuals for their protected speech.

 See Duran v. City of Douglas, 904 F.2d 1372 (9th Cir. 1990)

 (holding that a police officer’s traffic stop and subsequent

 arrest of an individual who directed obscene gestures and words

 toward that officer was unlawful because it was well established

 that police officers may not exercise their authority for


                                   - 21 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 22 of 32   PageID #:
                                    508


 personal motives, especially in response to an individual’s

 criticism or insults); see also Beck v. City of Upland, 527 F.3d

 853, 871 (9th Cir. 2008) (holding that Duran clearly established

 that police offices could not use their power to retaliate

 against an individual for his free speech).         Jeanniton’s

 criticism of the police falls “squarely within the protective

 umbrella of the First Amendment and any such action to punish or

 deter such speech . . . is categorically prohibited by the

 Constitution.”     Duran, 904 F.2d at 1378.

                     2. Chilling Effect

             The Court’s inquiry under this prong is not whether

 Officer Fiesta’s actions actually chilled Jeanniton, but whether

 the alleged retaliation “would chill a person of ordinary

 firmness from continuing to engage in the protected activity.”

 O’Brien, 818 F.3d at 932 (quoting Pinard v. Clatskanie Sch.

 Dist. 6J, 467 F.3d 755 (9th Cir. 2006)).        Jeanniton alleges that

 he verbally protested police entry into his home immediately

 before Officer Fiesta stepped through the screen door and

 “attacked and choked” Jeanniton.       TAC ¶ 40.    Such a physical

 attack, to the point where Jeanniton lost consciousness, id. ¶

 13, is a severe action that would chill the average person from

 voicing criticism of police conduct.        See Rhodes v. Robinson,

 408 F.3d 599, 562 n.11 (9th Cir. 2005) (“[H]arm that is more

 than minimal will almost always have a chilling effect.”).


                                   - 22 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 23 of 32   PageID #:
                                    509


                     3. Substantial or Motivating Factor

             The final factor the Court must consider is whether

 Jeanniton plausibly pleaded that his speech-his statement that

 the police were not needed-was “a substantial or motivating

 factor” in Officer Fiesta’s decision to physically restrain

 Jeanniton.    The Third Amended Complaint alleges that Jeanniton

 “verbally protested the treatment the Defendant officers

 subjected him to right before they assaulted him” and that it

 “is thus apparent that Officer Fiesta attacked and ‘choked’

 Plaintiff Jeanniton maliciously in response to Plaintiff

 Jeanniton exercising his First Amendment right to protest the

 police officers demanding illegal entry into his home . . . .”

 Id. ¶ 40.
 ---
              Jeanniton has therefore plausibly alleged that

 retaliatory animus was a but-for cause of Officer Fiesta’s

 actions.

             Thus, for purposes of this Motion, Jeanniton has

 sufficiently alleged a retaliation claim under the First

 Amendment.

               i. Qualified Immunity

             Defendants next argue that Officer Fiesta is entitled

 to qualified immunity on Jeanniton’s First Amendment claim.

             The doctrine of qualified immunity protects government

 officials “from liability for civil damages insofar as their

 conduct does not violate clearly established statutory or


                                   - 23 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 24 of 32   PageID #:
                                    510


 constitutional rights of which a reasonable person would have

 known.”    Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct.

 2727, 2738, 73 L. Ed. 2d. 396 (1982).        “To determine whether an

 individual officer is entitled to qualified immunity, we ask (1)

 whether the official violated a constitutional right and (2)

 whether the constitutional right was clearly established.”            C.B.

 v. City of Sonora, 769 F.3d 1005, 1022 (9th Cir. 2014) (citing

 Pearson v. Callahan, 555 U.S. 223, 232, 129 S. Ct. 808, 815, 172

 L. Ed. 2d 565 (2009).

             Having determined that Jeanniton alleged a plausible

 First Amendment retaliation claim based in part on a violation

 of a constitutional right, the Court now moves to the second

 prong of the qualified immunity analysis-whether the right was

 “clearly established” at the time of Officer Fiesta’s          alleged

 misconduct.    Pearson, 555 U.S. at 232.

             “[F]or a right to be clearly established, existing

 precedent must have placed the statutory or constitutional

 question beyond debate,” though there need not be “a case

 directly on point.”     Kisela v. Hughes, 138 S. Ct. 1148, 1152,

 200 L. Ed. 2d 449 (2018) (per curiam) (quoting White v. Pauly,

 137 S. Ct. 548, 551, 196, L. Ed. 2d 463 (2017) (per curiam)).

 “Whether the law was clearly established is an objective

 standard; the defendant’s subjective understanding of the

 constitutionality of his or her conduct is irrelevant.”


                                   - 24 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 25 of 32   PageID #:
                                    511


 Clairmont v. Sound Mental Health, 632 F.3d 1091, 1109 (9th Cir.

 2011) (quoting Fogel v. Collins, 531 F.3d 824, 833 (9th Cir.

 2008)).    Though to conclude that the right is clearly

 established, the court need not identify an identical prior

 action.    See Scott v. Cty. of San Bernardino, 903 F.3d 943, 951

 (9th Cir. 2018) (explaining that there need not be a case

 dealing with the particular facts to find the officer’s conduct

 unreasonable).     The officer is entitled to qualified immunity if

 the law at the time of the incident did not clearly establish

 that the officer’s conduct violated the United States

 Constitution and therefore failed to put the officer on fair

 notice.    Brosseau v. Haugen, 543 U.S. 194, 198, 125 S. Ct. 596,

 598, 160 L. Ed. 2d. 583 (2004) (per curiam).

             At this stage, the Court is unable to say whether

 Jeanniton’s claims are futile on the basis of qualified immunity

 because, viewing the allegations in a light most favorable to

 Jeanniton, it appears that Officer Fiesta’s alleged conduct

 would have violated clearly established constitutional rights

 and a reasonable officer could not have believed such conduct to

 be lawful.    See supra; see also O’Brien v. Welty, 818 F.3d 920,

 936 (9th Cir. 2016) (holding that dismissal based on qualified

 immunity is not appropriate unless it can be determined based on

 the complaint alone that qualified immunity applies); see also

 Hyer v. City & Cnty. of Honolulu, Civ No. 19-00586 HG-RT, 2020


                                   - 25 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 26 of 32     PageID #:
                                    512


 WL 7038953, at *5 (D. Haw. Nov. 30, 2020) (holding that a

 determination regarding qualified immunity at the pleading stage

 was premature because it requires “a fact-specific analysis and

 [] knowledge of all of the material facts of the specific

 context of the case”).      Accordingly, Defendants’ Motion to

 Dismiss Jeanniton’s First Amendment claim is DENIED. 10/

          d. Fourth Amendment Claim:       Warrantless Entry

             Finally, Defendants argue that Officer Fiesta is

 entitled to qualified immunity on Jeanniton’s Fourth Amendment

 warrantless entry claim. 11/

             The Third Amended Complaint does not specify the exact

 nature of the Fourth Amendment violations asserted.            When

 deciding whether to grant leave to amend, Magistrate Judge

 Porter previously considered potential theories of unreasonable

 search and seizure, unlawful arrest, excessive force, and

 malicious prosecution under the Fourth Amendment based on

 Jeanniton’s allegations.       The instant Motion, however, seeks

 dismissal only of the Fourth Amendment warrantless entry claim

 on the ground that Officer Fiesta is entitled to qualified


       10/ Although the Court concludes at this early stage of the litigation
 that Defendants are not entitled to qualified immunity, that does not
 necessarily mean that that this case will progress to trial. See O’Brien,
 818 F.3d at 936 (“Once an evidentiary record has been developed through
 discovery, defendants will be free to move for summary judgment based on
 qualified immunity.”). The evidence may show that Officer Fiesta was
 motivated by the need to forcibly enter in order to respond to an apparent
 domestic abuse call irrespective of any words Jeanniton expressed to him.
       11/ Unlike with the First Amendment claim, Defendants do not allege
 inadequate pleading with regard to the Fourth Amendment claim.


                                    - 26 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 27 of 32   PageID #:
                                    513


 immunity.    The Court concludes below that Officer Fiesta is not

 entitled to qualified immunity at this time.

               i. Qualified Immunity

             As discussed supra, to determine whether an officer is

 entitled to qualified immunity, the Court must ask “(1) whether

 the official violated a constitutional right and (2) whether the

 constitutional right was clearly established.”         City of Sonora,

 769 F.3d at 1022.

             Where there has been a warrantless entry by police of

 a person’s home, “that entry violated ‘clearly established law’

 if it was ‘clearly established’ that none of the exceptions to

 the warrant requirement applies.”       Maric v. Alvarado, 748 F.

 App’x 747, 751 (9th Cir. 2018) (quoting Bonivert v. City of

 Clarkston, 883 F.3d 865, 879 (9th Cir. 2018)).         The general rule

 is that “searches and seizures inside a home without a warrant

 are presumptively unreasonable.”       Payton v. New York, 445 U.S.

 573, 586, 100 S. Ct. 1371, 1380, 63 L. Ed. 2d 639 (1980).            There

 are, however, established exceptions to the warrant requirement.

 United States v. Hawkins, 249 F.3d 867, 872 (9th Cir. 2001).

 When a search occurs without a warrant, the burden of proof

 rests on the government to justify the search under one of the

 exceptions to the warrant requirement.        United States v. Swift,

 CR No. 08-00577 DAE, 2009 WL 4823804, at *3 (D. Haw. Dec. 14,

 2009).


                                   - 27 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 28 of 32        PageID #:
                                    514


             Jeanniton alleges that Officer Fiesta “forced his way

 into Plaintiff’s residence without probable cause or exigent

 justification, let alone any warrant . . . .”           TAC ¶ 1.     In

 response, Defendants contend that Officer Fiesta’s warrantless

 entry is constitutionally valid because the emergency aid

 exception applies, and a reasonable police officer would not

 have known such warrantless entry would violate the

 Constitution.      Mot. at 15.

             The Ninth Circuit has recognized that “the exigencies

 of domestic abuse cases present dangers that, in an appropriate

 case, may override considerations of privacy.”           United States v.

 Brooks, 367 F.3d 1128, 1136 (9th Cir. 2004).           While the Ninth

 Circuit has stopped short of holding that domestic abuse cases

 create a “per se exigent need for warrantless entry,” courts

 must evaluate, on a case-by-case basis, whether the “total

 circumstances, presented to the law officer before a search . .

 . relieved the officer of the customary need for a prior

 warrant.”    Id.    Courts have looked to both the exigent

 circumstances and the emergency aid exceptions to determine

 whether a warrantless entry may be made when police are

 responding to a domestic violence call. 12/        Torres v. Hansen, No.


       12/ Jeanniton erroneously relies on Lange v. California, 141 S. Ct.
 2011, 2016 (2021), in which the Supreme Court ruled that pursuit of a fleeing
 misdemeanor suspect does not categorically justify a warrantless entry into a
 home. Because Jeanniton was not fleeing from the officers into his home,
 Lange is inapplicable here.


                                    - 28 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 29 of 32   PageID #:
                                    515


 16-cv-06607-SI, 2019 WL 4142158 (N.D. Cal. Aug. 30, 2019).

 Defendants insist that the emergency aid exception is applicable

 here.   Mot. at 17.

             The emergency aid exception to the warrant requirement

 permits officers to enter a home without a warrant “to render

 emergency assistance to an injured occupant or to protect an

 occupant from imminent injury.”       Brigham City, Utah. v. Stuart,

 547 U.S. 398, 403, 126 S. Ct. 1943, 1947, 164 L. Ed. 2d 650

 (2006).    An entry pursuant to the emergency aid exception is

 reasonable under the Fourth Amendment regardless of the

 individual officer’s state of mind, “as long as the

 circumstances, viewed objectively, justify [the] action.”            Id.

 at 404 (emphasis in original) (citation omitted).

             As the name implies, there must be an actual exigency

 for the emergency aid exception to apply.         The Third Amended

 Complaint makes clear that Jeanniton opened his front door but

 not the screen door, and that he had a discussion with the

 officers before they entered his apartment without a warrant.

 TAC ¶ 12.    Such facts do not suggest an emergency at that time.

 Defendants rely on United States v. Brooks, 367 F.3d 1128, 1136

 (9th Cir. 2004), where an officer made a warrantless entry into

 a hotel room after receiving a 911 call that “a woman in

 Brooks’s room was being beaten, a serious danger.”          Notably,




                                   - 29 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 30 of 32     PageID #:
                                    516


 when Brooks opened the hotel door, he indicated that there was a

 woman present but the officer was unable to see her.             Id.

               Brooks is distinguishable on two major grounds.          Here,

 unlike in Brooks, the neighbor who called the police did so

 because of a “verbal discussion,” without any explicit

 allegation of domestic abuse.             Second, during Jeanniton’s

 conversation with the officers, Jeanniton’s girlfriend stood

 behind him on the stairs “to show the officers that there were

 no marks or injuries on her and she did not call for, want, or

 need any help.”       TAC ¶ 12.    It would not be reasonable under

 these circumstances for the officers to believe that Jeanniton

 or his girlfriend required immediate aid, thus triggering the

 emergency aid exception to the warrant requirement.

               Viewing Jeanniton’s warrantless entry allegations in a

 light most favorable to Jeanniton, it appears under the revised

 facts alleged that Officer Fiesta’s conduct would have violated

 clearly established constitutional rights and a reasonable

 officer could not have believed such conduct to be lawful. 13/

 Therefore, at this stage, Defendants’ Motion to Dismiss

 Jeanniton’s Fourth Amendment warrantless entry claim is DENIED.




       13/   See footnote 10 on page 26.


                                      - 30 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 31 of 32   PageID #:
                                    517


                                 CONCLUSION

             For the foregoing reasons, the Court GRANTS

 Defendants’ Motion to Strike Fourteenth Amendment Claim, GRANTS

 IN PART and DENIES IN PART Defendants’ Motion to Strike New

 Allegations and Request for Injunctive Relief, and GRANTS IN

 PART and DENIES IN PART Defendants’ Motion for Partial

 Dismissal, ECF No. 49, as follows:

    1.    To the extent that Count VII asserts a claim against

          Officer Fiesta in his individual capacity for violations

          of the Fourteenth Amendment, it is STRICKEN.

    2.    Defendants’ request to strike new factual allegations is

          DENIED.

    3.    Jeanniton’s request for injunctive relief in the Third

          Amended Complaint is STRICKEN.

    4.    To the extent that Counts I-IV assert violations of the

          Hawaii State Constitution, they are DISMISSED WITH

          PREJUDICE.

    5.    Given that Jeanniton’s request for a declaratory judgment

          is duplicative, it is DISMISSED WITH PREJUDICE.

    6.    Defendants’ Motion for Partial Dismissal of Jeanniton’s

          First Amendment claim is DENIED.

    7.    Defendants’ Motion for Partial Dismissal of Jeanniton’s

          Fourth Amendment warrantless entry claim is DENIED.




                                   - 31 -
Case 1:20-cv-00369-ACK-WRP Document 63 Filed 08/04/21 Page 32 of 32      PageID #:
                                    518


    8.    To the extent Jeanniton is asserting punitive and

          exemplary damages against the City, they are STRICKEN as

          against the City.

             The Court has previously granted Defendants’ Motion

 for Enlargement of Time.       The Court reiterates that Defendants

 are required to serve their answer within fourteen days of this

 Order.

             IT IS SO ORDERED.

             DATED: Honolulu, Hawai`i, August 4, 2021.




                                      ________________________________
                                      Alan C. Kay
                                      Sr. United States District Judge


 Jeanniton v. County of Honolulu, Mark Fiesta, Civ. No. 20-00369 ACK-WRP,
 Order Granting Defendants’ Motion to Strike Fourteenth Amendment Claim,
 Granting in Part and Denying in Part Defendants’ Motion to Strike New
 Allegations and Request for Injunctive Relief, and Granting in Part and
 Denying in Part Defendants’ Motion for Partial Dismissal (ECF No. 49).




                                    - 32 -
